ORDER
PER CURIAM.
James Davis (Defendant) appeals his conviction of possession of a controlled substance with intent to distribute, section 195.211, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find there is sufficient evidence from which a reasonable juror might have found Defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 407 (Mo. banc 1998). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).